Exhibit 10.1
 
THE OHIO VALLEY BANK COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
 
This Supplemental Executive Retirement Plan Agreement (“Agreement”) is entered
into as of this 6th day of March, 2012 (the “Effective Date”) by and between The
Ohio Valley Bank Company (the “Employer” or the “Bank”), and Thomas E. Wiseman,
an individual resident of Ohio (the “Executive”), and establishes The Ohio
Valley Bank Company Supplemental Executive Retirement Plan f/b/o Thomas E.
Wiseman (the “Plan”).
 
WHEREAS, the Executive has contributed substantially to the success of the
Employer and the Employer desires that the Executive continue in its employ;
 
WHEREAS, Employer desires to provide certain supplemental nonqualified pension
benefits to Executive;
 
WHEREAS, Employer and Executive desire to enter into this Agreement to provide a
retirement benefit under this Agreement and to be paid to Executive as provided
herein;
 
WHEREAS, the parties hereto intend that this Agreement shall be an unfunded
arrangement maintained primarily to provide supplemental retirement benefits for
the Executive, and shall be considered a plan described in Section 301(a)(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”);
 
WHEREAS, this Agreement is intended to comply with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and,
accordingly, the intent of the parties hereto is that the Agreement shall be
operated and interpreted consistent with the requirements thereof;
 
WHEREAS, the Bank has purchased a Flexible Premium Indexed Deferred Annuity
Contract issued by Aviva Life and Annuity Company, contract # 696885 and issued
by Great American Life Insurance Company, contract # 1195052471 (in the
aggregate referred to as “Annuity Contracts”), with the following
endorsements:  Income Rider; and
 
WHEREAS, the Bank is the sole owner of the Annuity Contracts and elects to use
the Annuity Contracts to provide a retirement benefit to the Executive;
 
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.
 
ARTICLE 1
 
DEFINITIONS
 
Whenever used in this Agreement, the following terms have the meanings
specified:
 
1.1. “Accrual Balance” means as of any date, the liability that should be
accrued by the Bank under generally accepted accounting principles (“GAAP”) to
reflect the Bank’s obligation to the Executive, without regard to whether such
amount is actually accrued as of such date.
 
 
 

--------------------------------------------------------------------------------

 
1.2. “Beneficiary” means the person or entity designated in writing by the
Executive to receive death benefits pursuant to this Agreement in the event of
his death and, if no Beneficiary is designated, the Executive’s Beneficiary
shall be the Executive’s surviving spouse and, if none, the Executive’s estate.
 
1.3. “Board” means the Board of Directors of the Employer.
 
1.4. “Change in Control” shall be deemed to have taken place if:
 
(a) any person or entity, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, other than the Employer, a wholly-owned
subsidiary thereof, or any employee benefit plan of the Employer or any of its
subsidiaries becomes the beneficial owner of Employer securities having fifty
percent (50%) or more of the combined voting power of the then outstanding
securities of the Employer that may be cast for the election of directors of the
Employer (other than as a result of the issuance of securities initiated by the
Employer in the ordinary course of business); or
 
(b) as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, the holders of all Employer’s
securities entitled to vote generally in the election of directors of the
Employer immediately prior to such transaction constitute, following such
transaction, less than a majority of the combined voting power of the
then-outstanding securities of the Employer or any successor corporation or
entity entitled to vote generally in the election of the directors of Employer
or such other corporation or entity after such transactions; or
 
(c) such other change of ownership or control event as defined in Treasury
Regulation §1.409A-3(i)(5) or any subsequent, applicable Treasury Regulation.
 
1.5. “Disability” shall mean the Executive (i) is unable to engage in a
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expect to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Employer.
 
Medical determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Employer, provided that the definition of Disability applied
under such Disability insurance program complies with the requirements of
Section 409A. Upon the request of the Plan Administrator, the Executive must
submit proof to the Plan Administrator of Social Security Administration’s or
the provider’s determination.
 
 
 

--------------------------------------------------------------------------------

 
1.6. “ERISA” means the Employee Retirement Income Security Act of 1974.
 
1.7.  “Normal Retirement Age” means age sixty-five (65).
 
1.8. “Plan Administrator” means the plan administrator described in Article 7.
 
1.9. “Rider” means the Income Rider attached to the Annuity Contract(s) as an
endorsement or other product feature that operates as an Income Rider.
 
1.10.  “Separation from Service” means the complete and intended termination of
the employment relationship with the Employer and all corporations or entities
or organizations with whom the Employer would be considered a single employer
pursuant to subsections (b) and (c) of Section 414 of the Code determined in
conformance with Section 409A of the Code and Section 1.409A-1(h) of the Final
Treasury Regulations or the corresponding provisions in future guidance issued
by the Department of the Treasury and the Internal Revenue Service.
 
ARTICLE 2                      
 
DEFERRED COMPENSATION AND RIGHTS
 
2.1. Ownership of the Annuity Contracts.  The Bank is the sole owner of the
Annuity Contracts and shall have the right to exercise all incidents of
ownership.  The Bank shall be the beneficiary of the death proceeds of the
Annuity Contracts.  The Bank shall at all times be entitled to the Annuity
Contracts cash surrender value, as that term is defined in the Annuity
Contracts.  The cash surrender value shall be determined as of the date of the
surrender of the Annuity Contracts or death of the Executive, as the case may
be.
 
2.2. Right to Annuity Contracts.  Notwithstanding any provision hereof to the
contrary, the Bank shall have the right to sell or surrender the Annuity
Contracts without terminating this Agreement.  Without limitation, the Annuity
Contracts at all times shall be the exclusive property of the Bank and shall be
subject to the claims of the Bank’s creditors.
 
2.3. Rabbi Trust.  Employer may, or in the event Employer sells or surrenders
the Annuity Contracts must, establish a “rabbi trust” to which contributions may
be made to provide the Employer with a source of funds for purposes of
satisfying the obligations of the Employer under the Plan.  The trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan. The Executive and his Beneficiaries shall have no
beneficial ownership interest in any assets held in the trust.
 
ARTICLE 3
 
RETIREMENT AND OTHER BENEFITS
 
3.1. Retirement Benefit. At the Executive’s Normal Retirement Age, the Executive
will be entitled to the monthly benefit payment described in this Article 3.1
(the “Retirement Benefit”).  The amount of the monthly benefit will equal the
amount that would be paid from the Annuity Contracts and the Rider assuming the
Employer actually purchased the Annuity Contracts.  The benefit will commence on
the first (1st) day of the second month following the date on which the
Executive reaches Normal Retirement Age and will continue for his
lifetime.  This shall be the Executive’s benefit in lieu of any other benefit
under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
3.2. Disability Benefit.  In the event the Executive should experience a
Separation from Service as a result of becoming Disabled as defined in Article
1.7, the Executive will be paid the Retirement Benefit as provided for in
Article 3.1, payable monthly, commencing at the Executive’s Normal Retirement
Age and continuing for his lifetime.  The Employer will establish a “rabbi
trust”, if one has not already been established, for the purposes of this
Agreement, to which assets will be contributed to provide the Employer with a
source of funds for purposes of satisfying the obligations of the Employer under
the Plan.  The amount of the contribution to the “rabbi trust” will be the
amount sufficient to satisfy the obligation of the Employer based on the
Retirement Benefit as provided for in Article 3.1.
 
3.3. Restriction on Timing of Distributions. Notwithstanding the applicable
provisions of this Agreement regarding timing of payments, the following special
rules shall apply if the stock of the Employer is publicly traded at the time of
the Executive’s termination of employment in order for this Agreement to comply
with Section 409A of the Code: (i) to the extent the Executive is a “specified
employee” (as defined under Section 409A of the Code) at the time of a
distribution and to the extent such applicable provisions of Section 409A of the
Code and the regulations thereunder require a delay of such distributions by a
six-month period after the date of such Executive’s Separation from Service with
the Employer, no such distribution shall be made prior to the date that is six
months after the date of the Executive’s Separation from Service with the
Employer, and (ii) any such delayed payments shall be paid to the Executive in a
single lump sum within five (5) business days after the end of the six (6) month
delay.
 
3.4. Death Benefits.  Upon the death of the Executive, whether before or after
the Executive’s Normal Retirement Age, the Employer shall pay to the Executive’s
Beneficiary the Accrual Balance as of the month-end immediately prior to the
date of death.  If a death benefit is payable to the Executive’s Beneficiary
under this Section 3.4, the benefit shall be paid beginning within ninety (90)
days after submission of proof of claim substantiating the Executive’s death
(with the beneficiary having no right to designate the taxable year of the
payment), payable in one hundred twenty (120) equal monthly installments using
the accrual rate in effect.  If the Executive has already become entitled to
benefits pursuant to any of Sections 3.1, 3.2 or 3.5 of this Agreement, the
Executive’s rights pursuant to such section shall cease, and the Executive’s
Beneficiary shall be entitled to benefits pursuant to this Section 3.4.
 
3.5. Change in Control Benefit.  Upon a Change in Control, the Executive will be
paid the Retirement Benefit as provided for in Article 3.1, payable monthly,
commencing at the Executive’s Normal Retirement Age and continuing for his
lifetime.  The Employer will establish a “rabbi trust”, if one has not already
been established for the purposes of this Agreement, to which assets will be
contributed to provide the Employer with a source of funds for purposes of
satisfying the obligations of the Employer under the Plan.  The amount of the
contribution to the “rabbi trust” will be the amount sufficient to satisfy the
obligation of the Employer based on the Retirement Benefit as provided for in
Article 3.1.


3.6. One Benefit Only.  Despite any provision of this Agreement to the contrary,
the Executive and Beneficiary are entitled to one benefit only under Article 3
of this Agreement, which shall be determined by the first event to occur that is
dealt with by Article 3 of this Agreement. Subsequent occurrence of events dealt
with by this Article 3 shall not entitle the Executive or the Executive’s
Beneficiary to other or additional benefits under Article 3.  The Executive
shall have no rights to any benefit under this Agreement if the Executive has a
Separation from Service before Normal Retirement Age for any reason other than
death, Disability or Change in Control.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 4
 
GENERAL LIMITATIONS AND OFFSETS
 
4.1. Limits on Payments.  It is the intention of the parties that none of the
payments to which the Executive is entitled under this Agreement will constitute
a “golden parachute payment” within the meaning of 12 USC Section 1828(k)(3) or
implementing regulations of the FDIC, the payment of which is prohibited
(collectively, “Section 1828(k)(3)”).  Notwithstanding any other provision of
this Agreement to the contrary, any payments due to be made by Employer for the
benefit of the Executive pursuant to this Agreement, or otherwise, are subject
to and conditioned on compliance with Section 1828(k)(3) and any regulations
promulgated thereunder including the receipt of all required approvals thereof
by Employer’s primary federal banking regulator and/or the FDIC.  To the extent
any payments under this Agreement are deemed by the Employer or the FDIC to be
prohibited pursuant to Section 1828(k)(3) or the implementing regulations of the
FDIC, the Employer agrees to take commercially reasonable steps to obtain
required approvals in order to make the payments contemplated by this
Agreement.  If payments contemplated by this agreement are delayed or suspended
pursuant to 1828(k)(3) but later are no longer prohibited, payments that would
have been made if not prohibited by Section 1828(k)(3) shall be paid to the
Executive in a lump sum and any required monthly payments shall resume promptly
after such payments are no longer prohibited.
 
In addition, Employer and its successors retain the legal right to demand the
return of any payment made hereunder which constitutes a “golden parachute
payment” within the meaning of Section 1828(k)(3) or implementing regulations of
the FDIC should Employer or its successors later obtain information indicating
that the Executive committed, is substantially responsible for, or has violated,
the respective acts or omissions, conditions, or offenses outlined under 12
C.F.R. 359.4(a)(4).
 
4.2.           Offset.  Notwithstanding any provision of this Agreement to the
contrary and to the extent permitted by law, the Employer may, in its sole
discretion, reduce any payment under this Agreement or any other agreement or
arrangement between the Employer and the Executive to satisfy, in whole or in
part, any indebtedness or obligation of the Executive to the Employer, including
without limitation any amounts payable by the Executive to the Employer
described in Section 6.12 of this Agreement.
 
ARTICLE 5
 
CLAIMS AND REVIEW PROCEDURES
 
5.1. Claims Procedure. A person or Beneficiary (a “claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:
 
 
 

--------------------------------------------------------------------------------

 
(a) Initiation - Written Claim. The claimant initiates a claim by submitting to
the Plan Administrator a written claim for the benefits. If the claim relates to
the contents of a notice received by the claimant, the claim must be made within
sixty (60) days after the notice was received by the claimant. All other claims
must be made within one hundred eighty (180) days after the date of the event
that caused the claim to arise. The claim must state with particularity the
determination desired by the claimant.
 
(b) Timing of Plan Administrator Response. The Plan Administrator shall respond
to such claimant within ninety (90) days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days by notifying the claimant in writing, prior to
the end of the initial ninety (90)-day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.
 
(c) Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:
 
(i)  
The specific reasons for the denial,

 
(ii)  
A reference to the specific provisions of the Agreement on which the denial is
based,

 
(iii)  
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

 
(iv)  
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and

 
(v)  
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

 
5.2. Review Procedure. If the Plan Administrator denies part or all of the
claim, the claimant shall have the opportunity for a full and fair review by the
Plan Administrator of the denial, as follows
 
(a) Initiation - Written Request. To initiate the review, the claimant, within
60 days after receiving the Plan Administrator’s notice of denial, must file
with the Plan Administrator a written request for review.
 
(b) Additional Submissions - Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.
 
 
 

--------------------------------------------------------------------------------

 
(c) Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.
 
(d) Timing of Plan Administrator Response. The Plan Administrator shall respond
in writing to such claimant within sixty (60) days after receiving the request
for review. If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional sixty (60) days by notifying the
claimant in writing, prior to the end of the initial sixty (60)-day period, that
an additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.
 
(e) Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:
 
(i)  
The specific reasons for the denial,

 
(ii)  
A reference to the specific provisions of the Agreement on which the denial is
based,

 
(iii)  
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

 
(iv)  
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).

 
5.3. Disability.  In the event of a claim as a result of disability, the time
frames set forth in this Article 5 shall be adjusted as required under ERISA.
 
ARTICLE 6
 
MISCELLANEOUS
 
6.1. Amendments and Termination. Subject to Article 6.13 of this Agreement, (a)
this Agreement may be amended solely by a written agreement signed by the
Employer and by the Executive, and (b) except as otherwise provided herein, this
Agreement may be terminated solely by a written agreement signed by the Employer
and by the Executive.
 
6.2. Binding Effect. This Agreement shall bind the Executive and the Employer
and their beneficiaries, survivors, executors, successors, administrators, legal
representatives, and transferees.
 
 
 

--------------------------------------------------------------------------------

 
6.3. No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Employer, nor does it interfere with the Employer’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.
 
6.4. Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached, or encumbered in any manner.
 
6.5. Tax Withholding. The Employer shall withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.
 
6.6. Applicable Law. Except to the extent preempted by the laws of the United
States of America, the validity, interpretation, construction, and performance
of this Agreement shall be governed by and construed in accordance with the laws
of the State of Ohio, without giving effect to the principles of conflict of
laws of such state.
 
6.7. Unfunded Arrangement. The Executive and the Executive’s Beneficiary are
general unsecured creditors of the Employer for the payment of benefits under
this Agreement. The benefits represent the mere promise by the Employer to pay
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors. Any insurance, annuity contract or
other asset purchased by Employer to fund its obligations under this Agreement
shall be a general asset of the Employer to which the Executive and Beneficiary
have no preferred or secured claim.
 
6.8. Severability. If any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement, and each such
other provision shall continue in full force and effect to the full extent
consistent with law. If any provision of this Agreement is held invalid in part,
such invalidity shall not affect the remainder of the provision, and the
remainder of such provision together with all other provisions of this Agreement
shall continue in full force and effect to the full extent consistent with law.
 
6.9. Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement.
 
6.10. Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid. Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of the Employer at the time of the delivery
of such notice, and properly addressed to the Employer if addressed to the Board
of Directors, at 420 Third Avenue, Gallipolis, Ohio 45631.
 
6.11. Entire Agreement. This Agreement constitutes the entire agreement between
the Employer and the Executive concerning the subject matter hereof. No rights
are granted to the Executive under this Agreement other than those specifically
set forth herein.
 
 
 

--------------------------------------------------------------------------------

 
6.12. Payment of Legal Fees. In the event litigation ensues between the parties
concerning the enforcement of the obligations of the parties under this
Agreement, the Employer shall pay all costs and expenses in connection with such
litigation until such time as a final determination (excluding any appeals) is
made with respect to the litigation. If the Employer prevails on the substantive
merits of each material claim in dispute in such litigation, the Employer shall
be entitled to receive from the Executive all reasonable costs and expenses,
including without limitation attorneys’ fees, incurred by the Employer on behalf
of the Executive in connection with such litigation, and the Executive shall pay
such costs and expenses to the Employer promptly upon demand by the Employer.
 
6.13. Termination or Modification of Agreement Because of Changes in Law, Rules
or Regulations. The Employer is entering into this Agreement on the assumption
that certain existing tax laws, rules, and regulations will continue in effect
in their current form. If that assumption materially changes and the change has
a material detrimental effect on this Agreement, then the Employer reserves the
right to terminate or modify this Agreement accordingly, subject to the written
consent of the Executive, which shall not be unreasonably withheld.
 
ARTICLE 7
 
ADMINISTRATION OF AGREEMENT
 
7.1. Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator consisting of the Board of Directors of the Employer or such
committee or person(s) as the Board of Directors of the Employer shall appoint.
The Plan Administrator shall have the sole and absolute discretion and authority
to interpret and enforce all appropriate rules and regulations for the
administration of this Agreement and the rights of the Executive under this
Agreement, to decide or resolve any and all questions or disputes arising under
this Agreement, including benefits payable under this Agreement and all other
interpretations of this Agreement, as may arise in connection with the
Agreement.
 
7.2. Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Employer.
 
7.3. Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement.  Without limiting
the foregoing, it is acknowledged that the value of the benefits payable
hereunder may be difficult to determine in the event the Employer does not
actually purchase and maintain the Annuity Contracts as contemplated hereunder;
therefore, in such event, the Employer shall have the right to make any
reasonable assumptions in determining the benefits payable hereunder and any
such determination made in good faith shall be binding on the Executive.
 
 
 

--------------------------------------------------------------------------------

 
7.4. Indemnity of Plan Administrator. The Plan Administrator shall not be liable
to any person for any action taken or omitted in connection with the
interpretation and administration of this Agreement, unless such action or
omission is attributable to the willful misconduct of the Plan Administrator or
any of its members. The Employer shall indemnify and hold harmless the members
of the Plan Administrator against any and all claims, losses, damages, expenses,
or liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator or
any of its members.
 
7.5. Employer Information. To enable the Plan Administrator to perform its
functions, the Employer shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Separation of Service of the Executive and
such other pertinent information as the Plan Administrator may reasonably
require.
 
IN WITNESS WHEREOF, the Executive and a duly authorized Officer of the Employer
have signed this Agreement as of the Effective Date.
 
THOMAS E. WISEMAN
THE OHIO VALLEY BANK COMPANY
 
 
 /s/Thomas E Wiseman 
By: /s/Jeffrey E.
Smith                                                           
  Thomas E. Wiseman
         Jeffrey E. Smith
 
Its: Chairman and Chief Executive Officer                          
 




 
 

--------------------------------------------------------------------------------

 

BENEFICIARY DESIGNATION
 
THE OHIO VALLEY BANK COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
 


 
I, ___________________, designate the following as Beneficiary of any death
benefits under The Ohio Valley Bank Company Supplemental Executive Retirement
Plan Agreement:
 
Primary:
___________________________________________________________________________________________________________________________
__________________________________________________________________________________________________________________________________
 
Contingent:
_________________________________________________________________________________________________________________________
___________________________________________________________________________________________________________________________________
 
Note: To name a trust as Beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.
 
I understand that I may change these Beneficiary designations by filing a new
written designation with the Employer. I further understand that the
designations will be automatically revoked if the Beneficiary predeceases me, or
if I have named my spouse as Beneficiary and our marriage is subsequently
dissolved.
 
 
 
 
 
Signature:  ___________________________________                    
 


 
Date:  __________________________________, 20__
 

 
 
Accepted by the Employer this _______ day of ________________, 20__.
 
By:                  __________________________________                     
 


 
Print Name:   __________________________________                     
 


 
Title:              __________________________________                     
 


 


 


 


 
 
 
 
 
 